Citation Nr: 9905861	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Service connection for post-traumatic arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left thigh, involving 
Muscle Group XIV.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


G. Wm. Thompson, Counsel



INTRODUCTION

The appellant had recognized active military service in the 
Philippines, during World War II, including prisoner of war 
status (POW) for more than 30 days.

This case was previously before the Board and remanded in 
November 1996, for additional development.  The case has been 
returned to the Board for further appellate consideration.  

The issue of an increased evaluation for PTSD is the subject 
of a remand contained herein.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
post-traumatic arthritis; and there is no competent medical 
evidence linking a post-traumatic arthritis to service, 
including the appellant's period as a POW, or to a service-
connected disability.

2.  The veteran sustained a gunshot wound to the left thigh, 
involving Muscle Group XIV; it has been essentially static 
for decades and is productive of not more than moderate 
impairment.  




CONCLUSIONS OF LAW

1.  The appellant has not met the initial obligation to 
submit a well-grounded claim for service connection for post-
traumatic arthritis.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).

2.  An evaluation in excess of 10 percent for residuals of 
gunshot wound to the left thigh, involving Muscle Group XIV, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314 
(1996, 1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-Traumatic Arthritis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Factual Background

Records associated with the veteran's military service, 
including those related to the gunshot wound to the left 
thigh, do not show traumatic arthritis.  

The Board, in a decision in January 1991, in addition to 
other determinations, denied service connection for 
arthritis, including traumatic osteoarthritis.

The veteran, in a POW medical history received in June 1993, 
did not report beatings or physical torture while a POW.  A 
private physician, in a statement dated in August 1993, 
reported that the veteran's medical problems included 
bilateral knee pain/arthritis.  An August 1993 private X-ray 
study showed arthritic changes of the thoracic spine.  VA 
examination in November 1993 resulted in diagnoses of gouty 
arthritis, degenerative arthritis of the cervical spine, and 
degenerative joint disease of the knees and ankles.

A rating action in March 1994 denied service connection for 
posttraumatic arthritis.

The veteran in hearing testimony in February 1995, reported 
that he had arthritis from his hip down to his feet, worse on 
the left side, Transcript (T.) p. 4.  He also indicated that 
his whole body was affected by arthritis, getting worse in 
the arms and legs, T. p. 8.  

R. C., M. D., in a statement dated in October 1994, reported 
in an up-date on the veteran's medical condition, that the 
diagnosis of "arthritis could be degenerative versus 
postraumatic."

VA clinical records for 1996 do not show post-traumatic 
arthritis.

VA examinations in December 1997 show diagnoses of 
osteoarthritis in multiple joints.  The examination for the 
gunshot wound found no evidence that the severe 
osteoarthritis of the left knee, and osteoarthritis of the 
left hip, was in any way related to the residuals of the 
gunshot wound to the left thigh.





Analysis

Although the Board denied service connection for traumatic 
osteoarthritis in January 1991, the RO treated this issue de 
novo.  However, under Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996), the Board has a legal duty to consider the new 
and material issue regardless of the RO's actions.  
Additionally, while claims for service connection are 
generally subject to the finality provisions, this does not 
apply to POW presumptive disease becoming manifest to a 
compensable degree at any time after service.  Therefore, the 
same analysis for well grounded applies to claims for a POW 
presumptive disease.  Suttmann v. Brown, 5 Vet. App. 127 
(1993).  Here the veteran has advanced 2 theories of 
entitlement for his posttraumatic arthritis.  One theory is 
his POW status, and the second is a claim that the 
posttraumatic arthritis is proximately due to or the result 
of service-connected gunshot wound.  With reference to this 
second theory, it is for consideration that the Board denial 
in 1991 did not specifically address this theory of 
entitlement, and thus there was no final adjudication in this 
regard.  In any event, as explained below, since there is no 
competent medical evidence diagnosing post traumatic 
arthritis, or linking a post traumatic arthritis to the 
service-connected gunshot wound or service, the veteran as a 
matter of law cannot prevail regardless of whether the 
procedural status of the claim is deemed to be based upon de 
novo review or an application to reopen following a prior 
final determination.  Elkins v. Brown, 5 Vet. App. 474 
(1993).  Therefore, the Board's denial on the basis that the 
claim is not well grounded is not prejudicial to the 
claimant.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

The question before the Board, is whether the veteran's claim 
for service connection for posttraumatic arthritis is well 
grounded as a matter of law.  The answer is no.  The record 
is plain that there is no current diagnosis of posttraumatic 
arthritis.  For the limited purpose of determining whether a 
claim is well grounded, evidentiary assertions must be 
accepted as true.  Thus, the Board must accept the 
appellant's assertions concerning his symptoms; however, for 
purposes of determining whether he has met his burden of 
meeting the first element of a well grounded claim, i.e. 
evidence that he currently has post traumatic arthritis, he 
is not shown to be medically qualified to render such an 
opinion concerning the ultimate diagnosis of his problem.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only those 
with medial expertise are competent to diagnosis a 
disability, and the record in this case does not show that an 
medical provider has diagnosed posttraumatic arthritis.  

Dr. C., in a statement in October 1994, reported only that 
the diagnosis of arthritis "could" be degenerative versus 
postraumatic.  He did not provide any further support for his 
equivocal statement.  The statement is insufficient to 
constitute the medical nexus evidence required in order to 
well ground the appellant's claim.  By using the term 
"could" without supporting clinical data or other 
rationale, Dr. C's opinion simply is too speculative in order 
to provide the degree of certainty required for medical nexus 
evidence.  His opinion sits by itself, unsupported and 
unexplained.  In other words, his opinion is purely 
speculative.  Bloom v. West, No. 97-1463 (U.S. Vet. App. Feb. 
10, 1999).  In the absence of competent medical evidence of a 
current disability the veteran's claim is not well grounded.


Increased Rating, Gunshot Wound, Left Thigh

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

Muscle injury, to Muscle Group XIV, anterior thigh group, 
severe, warrants a 40 percent evaluation.  Moderately severe 
injury warrants a 30 percent evaluation, and moderate injury 
a 10 percent rating.  38 C.F.R. § 4.73 Diagnostic Code 5314 
(as in effect prior to July 3, 1997).  

Slight disability of muscles is found where the muscle wound 
is simple, without debridement, infection or effects of 
laceration, and there is no significant impairment of 
function and not retained metallic fragments.  Moderate 
disability is found where the wound is through and through or 
deep penetrating of relatively short track, and the entrance 
and exit scars are linear or relatively small, with moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  Moderately severe disability of muscles 
is found when there is a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The entrance and exit scars are 
relatively large and so situated as to indicate track of 
missile through important muscle groups, and there is 
indications on palpation of moderate loss of deep fascia or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance of muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(a)(b)(c) 
(as in effect prior to July 3, 1997).

(a)  	An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  (b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c)  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1)  	Slight disability of muscles.  (i)  Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2)	  Moderate disability of muscles.  (i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3)	  Moderately severe disability of muscles.  (i)  Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 

(4)	  Severe disability of muscles.  (i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:
(A)  	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
(B)  	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
(C)  	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
(D)  Visible or measurable atrophy.
(E)  	Adaptive contraction of an opposing group of 
muscles.
(F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
(G)  	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 5.56 (effective 
July 3, 1997)

Muscle Group (MG) XIV, involving extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with MG XVII (1) in postural support of body (6); 
acting with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus  externus; (4) vastus intermedius; (5) vastus 
internus; (6) tensor vaginae femoris.  When the muscle injury 
is severe a 40 percent rating is assigned.  When moderately 
severe a 30 percent evaluation is warranted.  Moderate 
impairment is granted a 10 percent rating, and when the 
injury is slight the evaluation is zero, noncompensable.  
38 C.F.R. § 4.73, Diagnostic Code 5314 (as in effect after 
July 3, 1997).


Factual Background

In February 1945 the appellant sustained a bullet wound to 
the lower left thigh, anterior third.  There are no 
contemporaneous records of that wound or associated treatment 
in file.

When the appellant was hospitalized for a condition not at 
issue, in June 1945, there was no reference to a gunshot 
wound or surgery to the left thigh.

VA examination in October 1952 revealed a scar from a 
penetrating gunshot wound in the left lower third of the 
thigh, anterior lateral aspect.  The scar was 1 inch by 3/4 of 
an inch, depressed, non-adherent, and non-painful.  There was 
mild loss of muscle substance at the site of the scar with no 
muscle atrophy of the thigh and leg.  There was no limitation 
of motion at the hip and knee joints, and balance and 
propulsion were not impaired.  There was a 1-inch margin of 
hypoesthesia around the scar.  The diagnosis was residual of 
gunshot wound, left thigh, with healed cicatrix, involvement 
of muscle group XIV with manifestations, and hypoesthesia.  

VA examination in October 1985 found the healed scar on the 
left thigh, 3 1/4 inches by 1/2 inch, non-tender and non-
depressed.  There was slight diminution of sensation in and 
adjacent to the scar.

Dr. R. C., in an August 25, 1993 statement concerning 
treatment for the veteran, noted history of gunshot wound to 
the left thigh.

VA orthopedic evaluation of the veteran was performed in 
November 1993.  The examiner noted that the gunshot appeared 
to have entered into the inferior aspect of the left 
sartorius muscle.  There was a 3.5 by 2-centimeter healed 
gunshot wound scar on the left anterior thigh and a 6-
centimeter surgical scar above the left medical patella that 
was non-tender.  There was no evidence of adhesions or tendon 
damage.  The pertinent diagnosis was status-post gunshot 
wound to the left thigh, muscle group XIV, with fair muscle 
strength of the left upper and lower extremities.  

In hearing testimony in December 1995, the veteran reported 
that the gunshot wound to the left thigh bothered him, and 
that there was associated numbness, Transcript (T.) pp. 4 and 
7.  He was working as a custodian for the Postal Service, and 
was going to quite because of his arthritis, T. p. 9.  

VA out patient clinic records for 1996 do not show any 
treatment for the residuals of the gunshot wound of the left 
thigh.

Peripheral nerve examination by the VA in December 1997 
resulted in findings of left sartorius scar, as previously 
noted.  The veteran reported that an incision near the bullet 
hole was made to remove the bullet from his thigh, and there 
may have been a little infection in the wound but this 
disappeared.  Memory problems, recent not remote, were noted.  
The pertinent diagnosis was status-post gunshot wound to the 
left lower thigh, without evidence for significant 
neurological damage.  The examiner noted that the gunshot 
wound to the left lower thigh appeared to be superficial and 
there did not seem to be any significant disability related 
to the wound.  In fact, the veteran's strength was better in 
the left leg that it was in the right leg.  Other diagnoses 
included mild dementia; possible peripheral neuropathy, 
primarily demyelinating; hypertension with coronary artery 
disease and status-post myocardial infarction with symptom of 
possible mild congestive heart failure; and renal disease 
probably related to hypertension and secondary renal failure 
requiring dialysis.

On examination of the muscles in December 1997, the veteran 
reported occasional cramps in the left calf since the wound, 
and "numbness" of the left lower extremity since the 
gunshot wound.  Physical examination showed a 2 by 1-
centimeter well-healed gunshot wound 7 centimeters superior 
to the patella over the vastus lateralis muscle.  The wound 
was non-adherent, and there did not appear to be any 
underlying muscle damage.  There was a 4-centimeter surgical 
scar 6 centimeters superior to the patella overlying the 
vastus medialis muscle.  This wound was non-adherent, and at 
the wound site there was no significant muscle or other 
tissue loss.  There did not appear to be any bone damage or 
knee joint injury secondary to the wound.  The strength of 
the left lower extremity was 4/5 in extension and flexion 
with good effort and that of the right was 5/5 in extension 
and flexion with good effort.  There was no evidence of 
muscle hernia, and minimal pain on exertion.  Examination of 
the knee and hip was performed.  The diagnosis was status 
post gunshot wound with residual scars of the anterior left 
thigh muscle group fourteen.  There was no damage discernable 
to the muscle group as a result of this gunshot wound.  It 
was recorded that neither the left hip or knee arthritis was 
related to the service-connected muscle injury.

Analysis

The July 1997 changes in the regulations for definition of 
degree of disability of muscle injury and the muscle group, 
essentially was enhancement of definition and muscle group 
function, and did not substantively change the degrees of 
disability that are applicable on these facts.  Thus, the 
Board finds that the pre-July 3, 1997 versions of § 4.56 and 
DC 5314 offer no advantage to the veteran.  

There are several comments that can be made about the gunshot 
wound to the left thigh that are obvious from the record.  
The gunshot wound disability did not prevent the veteran from 
completing service in the military until 1948, has been 
essentially static for decades, the veteran has not 
specifically sought treatment for the disorder since 
incurrence, and there is nothing in the record to show that 
the gunshot wound has precluded employment for the veteran.  

Recent examinations have not shown the gunshot wound scar to 
be adherent or the presence of any significant underlying 
muscle damage.  There is no associated muscle atrophy, 
significant neurology, or joint injury.  The veteran contends 
that the injury bothers him, is associated with arthritis in 
the left lower extremity, and is productive of numbness and 
cramping.  The recent examinations found no arthritis 
associated with the gunshot wound injury, limitation of 
motion, or significant neurological damage.  One examiner 
noted that the gunshot wound to the left lower thigh appeared 
to be superficial and there did not seem to be any 
significant disability related to the wound.  In regard to 
the subjective complaints of cramping, while the veteran is 
competent to recite his symptoms, he is not shown to possess 
the medical expertise to determine the etiology of his 
various medical symptoms or their relationship to his 
service-connected disability, and his claims of medical 
causation are of limited probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Conversely, even assuming 
these subjective complaints must be assumed to relate to the 
service connected disability, the Board finds that the 
objective evidence demonstrates overwhelmingly that the 
claimant's reports of subjective manifestations are not 
adequately supported.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.

In passing the Board notes that the "surgical scar", first 
noted in 1993, has not been designated as productive of any 
functional impairment, or to be tender and painful; 
therefore, whether it is part and parcel of the gunshot wound 
is moot for the purposes of this appeal.



ORDER

Service connection for posttraumatic arthritis is denied.

An increased evaluation for residuals of gunshot wound to the 
left thigh, involving Muscle Group XIV is denied.


REMAND

The veteran's application for disability benefits, received 
June 4, 1993, was construed as a claim for service connection 
for PTSD.  By rating action in August 1995, service 
connection was granted for PTSD, and a 30 percent evaluation 
was assigned, effective June 4, 1993.  The award notice of 
September 1995 showed the grant of service connection for 
PTSD, and the rating assigned.

The veteran's representative, in written presentation dated 
October 4, 1996, showed as an issue, entitlement to an 
increased evaluation for PTSD, rated 30 percent.  Arguments 
were presented for an increased rating.  

It appears to the Board that the only communication that can 
be deemed to be an notice of disagreement (NOD) with the 
August 1995 rating action, is the October 1996 written 
presentation by the veteran's representative.  However, the 
Board remand in November 1998 failed to set out the basis 
upon which the claim for an increased rating for PTSD was in 
appellate status.  On current review, the Board cannot 
identify a basis upon which it can find that it has 
jurisdiction to conduct appellate review.  38 C.F.R. 
§§ 20.200, 20.302 (1998).  However, the Board's obligation to 
assess its own jurisdiction cannot come at the expense of the 
procedural right that belong to an applicant for VA benefits 
who has had no opportunity to present evidence or argument on 
that jurisdictional issue.  Since the veteran has never been 
apprised of this defect or had a chance to present evidence 
or argument, this question must first be returned to the RO.  
See Marsh v. West, 11 Vet. App. 468 (1998).

It is with very great regret that the Board must find that 
the record remains inadequate to resolve the issue on appeal.  
38 C.F.R. § 4.2 (1995).  In order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The RO should provide the veteran 
with the governing law and regulations as 
to placing a rating determination in 
appellate status, and to provide him with 
the opportunity to submit evidence and 
argument as to whether an NOD was timely 
filed as to the original rating 
determination in 1995.

2.  The RO should review the record and 
determine if the claimant filed a timely 
NOD as to the subsequent rating actions, 
to include the question as to whether the 
VA properly notified the claimant of his 
need to file a timely NOD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, with the appropriate laws and 
regulations.  A reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 17 -


